DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 6/3/2022, with respect to claims 1-2, 5-8, 10-11, 14-17 and 19-20 have been fully considered and are persuasive.  The 35 USC 103(a)(1) rejections of claims 1-2, 5-8, 10-11, 14-17 and 19-20 have been withdrawn in light of the provided amendments.
Allowable Subject Matter
Claims 1, 4-10 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 9-10, 13 and 18 (the independent, similar claims of the instant application), though Crosby et al. (U.S. Patent Application Publication Number 20210353786, from hereinafter “Crosby”) does teach  a sterilization assembly and a self sterilizing system (abstract) comprising a support housing (FIGS. 1-3, 8, 18A-20B, etc.), a plurality of light emitting diodes coupled to the support housing (see, again, FIGS. 1-3 and 8, at least, as well as paragraph 0061), the plurality of light emitting diodes being configured to selectively emit radiation having at least one wavelength between 100-400 nm (the abstract teaches UV-C radiation, this is 100-280 nm), a controller coupled to the plurality of light emitting diodes (paragraph 0061) and a power port coupled to a power supply and the controller, the port being configured to provide power to the controller (paragraphs 0040-0041, 0045-0050, 0060-0061 and 0071-0094) and Trevor et al. (U.S. Patent Application Publication Number 20210347048, from hereinafter “Trevor”) teaches that the controller is configured to operate the plurality of light emitting diodes by selectively providing power to the plurality of light-emitting diodes (paragraph 0054), these references fail to teach the additional limitations of the independent claims. The remaining claims are allowed by virtue of their dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881